Citation Nr: 0101962	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  95-38 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for left shoulder 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to May 
1982.  In May 1999 this case was remanded by the Board of 
Veterans' Appeals (Board) to the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, for 
additional development.  The case was returned to the Board 
in June 2000.


FINDING OF FACT

The veteran's left shoulder disability is manifested by 
limitation of motion to mid-way between the side and shoulder 
level.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent rating 
for left shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folders were forwarded 
to the Board, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his left shoulder 
disability.  The RO has found the claim to be well grounded 
and has provided the veteran with a current VA examination of 
this disability.  There is no outstanding evidence which 
should be obtained.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA. 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The record reflects that the veteran is right handed.

VA outpatient records dated from September 1993 to October 
1996 reveal that the veteran was seen with left shoulder 
complaints.  According to July and October 1994 and September 
1996 radiographic reports, a single lag screw affixed the 
left anterior glenoid from anterior to posterior; there was 
normal shoulder alignment without evidence of osteoarthritis.

March 1994 to March 1997 outpatient records from Hennepin 
County Medical Center also reveal left shoulder problems.  X-
rays of the left shoulder in May 1994 were normal.  It was 
noted on examination in July 1994 that there was full range 
of motion of the left shoulder with strength of 5/5.  
Anterior and posterior laxity was noted.  The assessment was 
recurrent subluxations.

On VA examination in November 1995, the veteran complained of 
daily pain and occasional dislocation in the left shoulder, 
which occurred approximately 4-5 times a year and which he 
was able to reduce himself.  The veteran said that the 
shoulder pain had worsened during the previous year, possibly 
due to his returning to work as a janitor, and that pain 
medication had not been helpful.  It was noted on physical 
examination that the musculature of both shoulders appeared 
equal.  There was a well-healed surgical scar over the 
anterior aspect of the left shoulder.  There was no redness, 
swelling, or warmth.  There was some tenderness to palpation 
over the humeral head and the acromioclavicular joint.  
Strength was 5/5 in all muscle groups of the upper 
extremities.  It was painful for the veteran to resist 
specific movement with his left arm, but he was able to do 
it.  He was able to touch his hands behind his neck; his left 
arm could not be moved into a position to touch behind his 
back at the waist level.  Range of motion of the left 
shoulder was intact.  The veteran said that he was unable to 
keep his arm raised above his head because of pain at the 
humeral head.  There was no crepitus or clicking elicited 
with either active or passive movement of the left shoulder; 
the veteran said that he frequently noticed clicking noises, 
especially when he first got up in the morning.  The 
assessment was left shoulder pain.  The examiner indicated 
that the veteran might have an impingement-type syndrome.  X-
rays of the left shoulder in November 1995 were noted to be 
the same as in July 1994.

According to a February 1996 statement from Caroline Shaw, 
M.D., the veteran complained of left shoulder pain with 
associated numbness between the dorsum of his left thumb and 
index finger in the radial nerve distribution.  Physical 
examination revealed some decreased sensation in the radial 
nerve distribution.

A September 1996 decision of the Social Security 
Administration (SSA) denied entitlement to benefits because 
the veteran's impairments, including a shoulder disability, 
did not prevent him from performing his past relevant work as 
a janitor.

VA outpatient records dated from January 1997 to December 
1998 reveal continued problems with left shoulder pain, for 
which the veteran was given cortisone injections.  It was 
noted in January and July 1997 that there was a 50 percent 
improvement with the injections.  The assessment later in 
January 1997 was left shoulder pain with decreased range of 
motion.

A March 1997 VA MRI of the left shoulder revealed no evidence 
for supraspinatus tear and but did disclose post surgical 
changes in the bony glenoid with a metallic screw giving 
artifact.

A November 1997 SSA determination granted disability benefits 
beginning in September 1996 with a primary diagnosis of 
affective disorder and a secondary diagnosis of borderline 
intelligence.

On VA examination in April 1998, the veteran complained of 
recurrent discomfort, pain, limitation of motion, and mild 
dislocation of the left shoulder.  It was noted that, even 
when the shoulder was in place, there was definite discomfort 
and the veteran was unable to do any lifting with his left 
arm.  He also said that he had pain in his right arm and was 
unable to do much lifting with his right arm.  He had given 
up his job as a janitor because of shoulder pain and had been 
unemployed for five years.  Physical examination of the left 
shoulder revealed a 4.5 inch well-healed anterior scar.  
Abduction of the left arm was to approximately 140 degrees, 
forward elevation was to 130 degrees, and adduction was 
essentially normal.  There was definite tenderness over the 
anterior superior aspect of the shoulder.  The examiner 
indicated that pain significantly limited functional ability 
of the left shoulder, that there was limitation of left 
shoulder motion due to pain on use, and that there was excess 
fatigability and pain on movement.  No incoordination was 
found.  The pertinent diagnoses were fracture of the left 
shoulder with residual pain, recurrent dislocation of the 
left shoulder, and degenerative changes of the left shoulder.  
April 1998 X-rays of the left shoulder did not show any 
change from previous X-ray studies.

On VA examination in September 1999, it was noted that the 
veteran was right-handed.  He complained of bilateral 
shoulder disability and said that he could only lift 
something to shoulder level and could only hold it at 
shoulder level for about five minutes before he had to put it 
down; he could not lift things over his head.  It was noted 
that there was no history of nonunion, malunion, or bony 
problems.  He said that he could only carry 5-10 pounds at a 
time with his left arm.  On physical examination, there was 
no shoulder atrophy or obvious deformity.  There was 
tenderness and pain over a well-healed scar in the area of 
the anterior left shoulder.  There was decreased left 
shoulder range of motion, with 155 degrees of forward 
flexion, 110 degrees of abduction with pain, external 
rotation of 80 degrees, and 70 degrees of internal rotation.  
The veteran had very weak grip strength in the left hand, 
with probably more than 50 percent loss of grip strength as 
compared to the right.  The examiner said that the veteran's 
left shoulder appeared to have gotten a little bit worse over 
the previous year.  According to the examiner, the veteran's 
activities were limited because he could not do any heavy 
activity and could do very little activity with his left arm.  
He was considered able to do light activity.  The veteran was 
considered to have significant functional loss in the left 
shoulder, with range of motion loss and continued discomfort.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

According to Diagnostic Code 5200, a 20 percent evaluation is 
assigned when there is favorable ankylosis of the 
scapulohumeral articulation of the minor arm, with abduction 
to 60 degrees and the veteran can reach his mouth and head; a 
30 percent evaluation is warranted when ankylosis of the 
minor arm is intermediate between favorable and unfavorable; 
a 40 percent evaluation is warranted for unfavorable 
ankylosis, with abduction limited to 25 degrees from the 
side.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted where motion of the minor arm is limited to 
shoulder level or midway between the side and shoulder level; 
a 30 percent rating is for consideration where the motion is 
limited to 25 degrees from the side.  

Under Diagnostic Code 5202, a 20 percent evaluation is 
assigned for malunion of the humerus of the minor arm 
involving malunion, with moderate or marked deformity, or 
involving recurrent dislocation of the humerus at the 
scapulohumeral joint, with infrequent episodes and guarding 
of movement only at shoulder level or with frequent episodes 
and guarding of all arm movements; a 40 percent evaluation is 
warranted for fibrous union of the humerus of the minor arm.

Under Diagnostic Code 5203, a 20 percent evaluation is 
assigned for nonunion of the clavicle or scapula of the minor 
arm with loose movement or for dislocation of the clavicle or 
scapula of the minor arm.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Although the evidence shows that post surgical changes in the 
glenoid have been found and that degenerative changes of the 
left shoulder have been diagnosed, evidence of left shoulder 
arthritis was not found on any X-ray study or on the MRI of 
the veteran's left shoulder.  There is no evidence of 
significant deformity of the left shoulder.  The record does 
contain evidence of dislocation of the left shoulder, but the 
veteran has reported that dislocation only occurs 
infrequently.  Therefore, the disability does not more nearly 
approximate the criteria for a higher evaluation than those 
for a 20 percent evaluation under Diagnostic Code 5202.  

The veteran retains substantial useful motion of his left 
shoulder.  The functional impairment due to the disability 
clearly does not more nearly approximate the ankylosis 
required for a higher evaluation under Diagnostic Code 5200.  
Nonunion has not been found so a higher evaluation under 
Diagnostic Code 5203 is not warranted.

The veteran has significant functional impairment of the left 
shoulder due to pain on use and weakness.  Never the less, he 
is able to forward flex his left shoulder to 155 degrees and 
to abduct his left shoulder to 110 degrees.  Therefore, even 
with consideration of the disability factors set forth in 
38 C.F.R. § § 4.10, 4.40, 4.45, the Board must conclude that 
the limitation of motion does not more nearly approximate 
limitation of motion of the arm to 25 degrees from the side 
than limitation of motion of the arm to midway between the 
shoulder level and the side.  Therefore, the disability does 
not warrant a higher evaluation under Diagnostic Code 5201.

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration. Extra-schedular 
evaluations are intended for application in cases in which 
the schedular evaluation is inadequate to compensate for the 
average earning capacity impairment due exclusively to 
service-connected disability.  38 C.F.R. § 3.321(b) (2000).  
The governing norm in such exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The record reflects that the veteran has not required 
hospitalization for his left shoulder disability.  Although 
the disability is manifested by pain, limitation of motion, 
weakness and fatigability, these manifestations are 
contemplated by the 30 percent rating granted herein.  There 
are no unusual or exceptional manifestations of the 
disability.  In sum, there is no indication in the record 
that the average industrial impairment resulting from the 
disability would be in excess of 30 percent.  Therefore, the 
Board has concluded that referral of this claim for extra-
schedular consideration is not in order.


ORDER

An evaluation in excess of 20 percent for left shoulder 
disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

